Digitally signed by
                        Illinois Official Reports                         Reporter of Decisions
                                                                          Reason: I attest to the
                                                                          accuracy and integrity
                                                                          of this document
                                Appellate Court                           Date: 2016.12.07
                                                                          08:30:18 -06'00'




                  Golden v. Puccinelli, 2016 IL App (1st) 150921



Appellate Court    JOHN GOLDEN, Plaintiff-Appellee, v. SEAN PUCCINELLI,
Caption            Defendant-Appellant.



District & No.     First District, Fifth Division
                   Docket No. 1-15-0921



Filed              September 30, 2016



Decision Under     Appeal from the Circuit Court of Cook County, No. 88-L-25088; the
Review             Hon. Alexander J. White, Judge, presiding.



Judgment           Reversed and remanded.


Counsel on         Law Offices of Bradley H. Foreman, P.C., of Chicago (Bradley H.
Appeal             Foreman, of counsel), for appellant.

                   Ian Brenson, of La Grange, for appellee.



Panel              JUSTICE LAMPKIN delivered the judgment of the court, with
                   opinion.
                   Justice Reyes concurred in the judgment and opinion.
                   Presiding Justice Gordon concurred in part and dissented in part, with
                   opinion.
                                             OPINION

¶1       This appeal involves the revival of judgments and section 2-1602(h) of the Code of Civil
     Procedure (Code) (735 ILCS 5/2-1602(h) (West 2014)), which allows enforcement
     proceedings to continue to conclusion if a judgment becomes dormant during the pendency of
     an enforcement proceeding against wages.
¶2       This appeal arose from a personal injury litigation that resulted in a judgment in 1993 in
     favor of plaintiff John Golden and against defendant Sean Puccinelli. Eventually, Golden
     obtained a wage deduction judgment against Puccinelli’s employer. In 2014, Puccinelli moved
     the circuit court to terminate the wage deduction proceedings and declare the 1993 judgment
     lapsed because more than 20 years had passed since it was entered. The circuit court denied the
     motion, holding that section 2-1602(h) applied to allow the judgment to be enforced and this
     application of section 2-1602(h) did not violate equal protection.
¶3       On appeal, Puccinelli contends the 2013 amendment that enacted section 2-1602(h) could
     not apply retroactively to revive the 1993 judgment in this case because the judgment had
     lapsed before the effective date of the statutory amendment. Alternatively, Puccinelli argues
     that if section 2-1602(h) applied in wage deduction proceedings to extend the enforcement of
     judgments more than 20 years old, then the amended statute violates equal protection and is
     unconstitutional because it discriminates arbitrarily between different types of judgment
     debtors.
¶4       For the reasons that follow, we find that the circuit court erred in denying Puccinelli’s
     motion to terminate wage deduction proceedings and declare the over-20-year-old judgment
     entered against him lapsed. We hold that section 2-1602(h) of the Code does not extend the
     20-year limitation on the revival of judgments. Accordingly, we reverse the judgment of the
     circuit court.

¶5                                       I. BACKGROUND
¶6       On April 2, 1993, the circuit court entered a judgment in favor of Golden and against
     Puccinelli for $162,746. Between 1994 and 1999, Golden filed a series of wage deduction
     affidavits and summonses in an attempt to collect the judgment. On August 24, 1999, the
     circuit court entered a wage deduction order against Puccinelli’s employer.
¶7       On January 16, 2005, Golden filed a petition to revive the judgment, and the circuit court
     entered an order reviving the judgment on August 25, 2005. There were no subsequent
     petitions for revival. Wages have been, and continue to be, deducted. To date, the judgment has
     not been completely satisfied.
¶8       On November 10, 2014, Puccinelli moved the court to terminate the wage deduction
     proceedings and declare the judgment lapsed. He contended the judgment could not be
     enforced because more than 7 years had elapsed from the time the judgment was rendered and
     more than 20 years had elapsed since the judgment was entered.
¶9       In response, Golden argued that the wage deductions should continue until the judgment
     was paid because an August 2013 amendment that added subsection (h) to section 2-1602 of
     the Code (Pub. Act 98-557 (eff. Jan. 1, 2014) (adding 735 ILCS 5/2-1602(h)) extended the
     20-year time limitation in cases like his, where the judgment became dormant during the



                                                -2-
       pendency of enforcement proceedings and the enforcement was done under court supervision,
       included a wage deduction order, and was against Puccinelli’s employer.
¶ 10       Puccinelli responded that the section 2-1602(h) amendment could not apply retroactively
       and would violate equal protection by treating judgment debtors undergoing wage deduction
       proceedings differently from other judgment debtors.
¶ 11       On February 27, 2015, the circuit court denied Puccinelli’s motion, ruling that section
       2-1602(h) applied to allow the judgment to be enforced until the judgment was satisfied and
       this application of the statute did not violate equal protection. Puccinelli timely appealed.

¶ 12                                            II. ANALYSIS
¶ 13       Although the parties’ arguments address only the retroactive application of the judgment
       revival statute and equal protection, the relevant issue here is whether section 2-1602(h) of the
       Code permits wage deduction proceedings to continue until the underlying judgment is
       satisfied, regardless of whether the 20-year time limitation for judgment revival has lapsed. If
       so, the court then would address whether the amendment adding subsection 2-1602(h) applies
       retroactively and whether the amendment and its retroactive application violate equal
       protection guaranties. The circuit court’s ruling and the parties’ arguments on appeal are based
       on their presumption that section 2-1602(h) creates an exception to the 20-year time limitation
       for judgment revival if the judgment becomes dormant during a pending, court supervised
       enforcement proceeding against wages. This presumption, however, lacks merit, and we find
       that the circuit court and the parties have misconstrued section 2-1602(h).
¶ 14       We review an issue of statutory interpretation, which is a question of law, de novo. People
       v. Messenger, 2015 IL App (3d) 130581, ¶ 12. In interpreting a statute, our goal must be “to
       determine and effectuate the intent of the legislature.” People v. Amigon, 239 Ill. 2d 71, 84
       (2010). Our supreme court has stated that the “most reliable means” of doing so “is to apply the
       plain and ordinary meaning of the statutory language.” Id. at 84-85.
¶ 15       When the plain language of the statute is clear and unambiguous, the legislative intent that
       is discernible from this language must prevail and no resort to other tools of statutory
       construction is necessary. Paris v. Feder, 179 Ill. 2d 173, 177 (1997). We must rely on the
       plain and ordinary meaning of the words chosen by the legislature and give the language of the
       statute its effect as written, without reading into it exceptions, limitations, or conditions that the
       legislature did not express. Land v. Board of Education of the City of Chicago, 202 Ill. 2d 414,
       426 (2002). Sections of the same statute “should be construed with every other part or section
       of the statute to produce a harmonious whole.” Id. at 422. “Words and phrases should not be
       construed in isolation, but interpreted in light of other relevant portions of the statute so that, if
       possible, no term is rendered superfluous or meaningless.” Id. “Further, we presume that the
       legislature, when it enacted the statute, did not intend absurdity, inconvenience, or injustice.”
       Id.
¶ 16       “A statute is ambiguous if it is susceptible to two equally reasonable and conflicting
       interpretations.” Id. at 426. When the statutory language is ambiguous, we “may consider other
       extrinsic aids for construction, such as legislative history and transcripts of legislative debates,
       to resolve the ambiguity.” People v. Collins, 214 Ill. 2d 206, 214 (2005). The doctrine of in
       pari materia is another extrinsic aid for construction of an ambiguous statute. People v. 1946
       Buick, 127 Ill. 2d 374, 377 (1989) (“before the rule of in pari materia is applied, the statute to
       be construed must be found to be ambiguous”). Under the doctrine of in pari materia, “two

                                                     -3-
       legislative acts that address the same subject are considered with reference to one another, so
       that they may be given harmonious effect.” Land, 202 Ill. 2d at 422.
¶ 17       In Illinois, apart from exceptions not applicable in this case, “no judgment shall be
       enforced after the expiration of 7 years from the time the same is rendered, except upon the
       revival of the same by a proceeding provided by [section 2-1601 of the Code].” 735 ILCS
       5/12-108(a) (West 2014). Pursuant to the statute of limitations, a “petition to revive a
       judgment, as provided by Section 2-1601 of [the] Code, may be filed no later than 20 years
       next after the date of entry of such judgment.” 735 ILCS 5/13-218 (West 2014); Revolution
       Portfolio, LLC v. Beale, 332 Ill. App. 3d 595, 600-01 (2002). Section 2-1601 of the Code
       abolished scire facias and provided that any relief that previously could have been obtained by
       scire facias could now be had by filing a petition under section 2-1602 of the Code. 735 ILCS
       5/2-1601 (West 2014).
¶ 18       Section 2-1602 sets out the revival procedure and provides, in pertinent part:
                   “(a) A judgment may be revived by filing a petition to revive the judgment in the
               seventh year after its entry, or in the seventh year after its last revival, or in the
               twentieth year after its entry, or at any other time within 20 years after its entry if the
               judgment becomes dormant. The provisions of this amendatory act of the 96th General
               Assembly are declarative of existing law.
                                                     ***
                   (g) This Section does not apply to a child support judgment or to a judgment
               recovered in an action for damages for an injury described in Section 13-214.1, which
               need not be revived as provided in this Section and which may be enforced at any time
               as provided in section 12-108.
                   (h) If a judgment becomes dormant during the pendency of an enforcement
               proceeding against wages under Part 14 of this Article or under Article XII, the
               enforcement may continue to conclusion without revival of the underlying judgment so
               long as the enforcement is done under court supervision and includes a wage deduction
               order or turn over order and is against an employer, garnishee, or other third party
               respondent.” (Emphases added.) 735 ILCS 5/2-1602(a), (g), (h) (West 2014).
¶ 19       The threshold question for this court is whether certain language in section
       2-1602(h)—i.e., the phrase “the enforcement may continue to conclusion”—is ambiguous.
       Before section 2-1602 was amended in August 2013 to add subsection (h), this court
       consistently held that section 2-1602(a) allowed a judgment to be revived any time within 20
       years of its entry but once the 20 years elapsed, the judgment was no longer viable and the
       entry of a judgment of revivor did not toll the 20-year time limit. See Burman v. Snyder, 2014
       IL App (1st) 130772, ¶ 13 (citing Aetna Casualty & Surety Co. v. Brunsmann, 77 Ill. App. 2d
       219, 223 (1966)). After the 2013 amendment, section 2-1602(h), standing alone, does not
       reveal a legislative intent concerning whether the pending enforcement proceedings against
       wages described in subsection (h) are either subject to or exempt from the 20-year time limit on
       judgment revivals.
¶ 20       Both the circuit court and the parties have interpreted the phrase at issue to mean that a
       pending, court-supervised wage deduction proceeding may continue until the judgment and all
       accrued interest is satisfied, even if that enforcement of the judgment goes beyond the 20-year
       time limit for judgment revivals. We disagree and find the plain language of the statute renders


                                                    -4-
       the phrase in question susceptible to the sole reasonable interpretation that section 2-1602(h)
       operates merely to make it unnecessary for a judgment creditor to undergo the burden of
       reviving a dormant judgment every 7 years as long as an enforcement proceeding against
       wages is pending and the enforcement is done under court supervision; includes a wage
       deduction or turn over order; and is against an employer, garnishee, or other third-party
       respondent; however, the pending enforcement proceeding remains subject to the 20-year time
       limit on judgment revivals set forth in section 2-1602(a).
¶ 21        Section 2-1602 does not indicate what is meant by “conclusion” in subsection (h), and the
       ordinary meaning of that word—“the last part of something,” such as a “result” or “outcome”
       (Merriam-Webster’s Collegiate Dictionary 239 (10th ed. 1998))—sheds no further light on the
       matter before us. However, according to the plain language of subsection (h), the phrase in
       question applies only to judgments that have become “dormant.” A dormant judgment is not
       the same as a lapsed judgment. Although the term dormant judgment is not defined in section
       2-1602 or elsewhere in the Code, a “judgment not satisfied or barred by lapse of time, but
       temporarily inoperative as far as the right to issue execution is concerned, is usually called a
       dormant judgment.” 23A Ill. L. and Prac. Judgments § 266, at 178 (2008); 50 C.J.S. Judgments
       § 851 (2009). “Such a judgment has validity as a still-subsisting debt of the judgment debtor.”
       50 C.J.S. Judgments § 851, at 177 (2009). Black’s Law Dictionary 846 (7th ed. 1999), defines
       a dormant judgment as a “judgment that has not been executed or enforced within the statutory
       time limit. As a result, any judgment lien may have been lost and execution cannot be issued
       unless the judgment creditor first revives the judgment.” (Emphasis added.) The plain
       language of subsection (h) establishes that the phrase in question does not apply to judgments
       barred by lapse of time, which, according to the statute of limitations for filing a petition to
       revive a judgment, occurs 20 years after the date of entry of the judgment. 735 ILCS 5/13-218
       (West 2014).
¶ 22        Thus, the plain language of the statute establishes that the 20-year time limit to file a
       revival petition still applies to the pending wage deduction proceedings described in
       subsection (h); subsection (h) simply removes the routine requirement of moving the court
       (and thereby incurring additional legal expenses) every 7 years to revive a dormant judgment
       in a pending enforcement proceeding in order for the judgment creditor to continue to collect
       on a wage deduction order. Further support for this interpretation is found in subsection (g),
       which completely exempts child support judgments and personal injury awards arising from
       certain crimes from the provisions of section 2-1602 because those judgments “need not be
       revived” and “may be enforced at any time.” 735 ILCS 5/2-1602(g) (West 2014). If the
       legislature had intended to exempt the enforcement proceedings described in subsection (h)
       from the 20-year time limit, the legislature would have explicitly stated so, as it did in
       subsection (g). Subsection (h) should not be read in isolation, but rather with an understanding
       of how it functions within the context of the statute as a whole and by giving a reasonable
       meaning to all words and sentences so that no part is rendered superfluous. People v. Glisson,
       202 Ill. 2d 499, 505 (2002).
¶ 23        Subsection (a) states that there is a 20-year time limit in which judgments can be revived in
       order to be enforced—by wage deduction proceedings or otherwise. Reading subsection (h) to
       permit the enforcement of judgments to proceed until satisfaction and potentially past the
       clearly expressed 20-year time limit is contradictory of the clear and plain text of subsection
       (a). Read consistently with subsections (a) and (g), the phrase “enforcement may continue to


                                                   -5-
       conclusion” in subsection (h) must mean until the judgment is satisfied or otherwise
       discharged but within the 20-year time limit for the revival of judgments.
¶ 24       Even assuming, arguendo, that the statute is ambiguous, section 2-1602 must be construed
       in pari materia with sections 12-108 and 13-218 of the Code, which also address the subjects
       of enforcement and revival of judgments and, thus, must be considered with reference to one
       another so that they may be given harmonious effect. See Land, 202 Ill. 2d at 422. A wage
       deduction order “shall have the force and effect and be enforceable as a judgment.” 735 ILCS
       5/12-802 (West 2014). Section 12-108 provides that “[e]xcept as herein provided, no judgment
       shall be enforced after the expiration of 7 years from the time the same is rendered, except
       upon the revival of the same by a proceeding provided by Section 2-1601 of this Act.” 735
       ILCS 5/12-108 (West 2014). Moreover, section 13-218 provides that the statute of limitations
       to file a petition to revive a judgment is “no later than 20 years next after the date of entry of
       such judgment.” 735 ILCS 5/13-218 (West 2014). When the legislature amended section
       2-1602 to add subsection (h), the legislature did nothing to amend the provisions of sections
       12-108 and 13-218 concerning the 7-year period to revive dormant judgments and the 20-year
       time limit on the revival of judgments. Reading sections 2-1602, 12-108, and 13-218 so that
       they may be given harmonious effect, the phrase “enforcement may continue to conclusion”
       cannot be construed to mean that pending enforcement proceedings continue until the
       judgment is satisfied even if the 20-year time limit for enforcement has lapsed.
¶ 25       Finally, the legislative history of the 2013 amendment to section 2-1602, which is quoted
       extensively in Puccinelli’s brief, does not convince this court that the legislature intended
       subsection (h) to allow pending wage deduction proceedings to continue beyond the 20-year
       time limit on revivals of judgments. When the amendment at issue was being discussed by the
       judiciary committee of the Illinois House of Representatives as Senate Bill 1044, the
       proponent of the bill, Representative Lang, explained the bill would save both the debtor and
       creditor time and money by allowing an enforcement proceeding to continue beyond seven
       years without requiring the parties to go back to court to recertify the judgment. See Audio
       Recording of the Action of the Judiciary Committee of the Illinois House of Representatives
       on Senate Bill 1044 (May 8, 2013) (on file with the Transcribing Room of the Illinois House of
       Representatives). Representative Lang explained that the legislation addressed situations
       where the creditor timely pursued enforcement of a judgment but the debtor disappeared or
       became unemployed and then resurfaced 8, 9, or 10 years later with a job, lottery winnings, or
       a bank account.
¶ 26       When Chairperson Nekritz expressed concerns about allowing a judgment to continue
       either for seven years or forever without requiring the creditor to do something, Representative
       Lang responded that although the bill did not contain specific language repealing the revival
       provisions, he thought, “in essence, that’s what the Bill does as drafted.” Another committee
       member, Representative Thapedi, thought it was problematic to allow creditors who do not try
       to collect on a judgment after seven years to “have a hammer over [the consumer debtor’s]
       head for an extended period of time.” Representative Lang responded that the bill would save
       consumer debtors money in court costs and interest on the judgment because creditors would
       not have to return to court in eight years to revive the judgment.
¶ 27       Chairperson Nekritz again raised public policy concerns about removing the certainty
       provided by the statute of limitations which allowed debtors to know that after a period of time
       they could have some certainty and move forward. Representative Lang then asked why

                                                   -6-
       debtors should “have relief for money they owe, whether it’s seven years or 107 years. If they
       owe the money, they owe the money, right?” Chairperson Nekritz replied that, just as the
       statute of limitations for crimes required the State to timely prosecute suspects, the statute of
       limitations on judgment revivals required creditors to timely pursue the enforcement of
       judgments. Representative Lang argued that concerns about the statute of limitations lacked
       merit because the judgments resulted from timely filed lawsuits. Thereafter, nine members of
       the committee voted to favorably report Senate Bill 1044 to the floor, and six members voted
       against it.
¶ 28       On May 26, 2013, Senate Bill 1044 came before the Illinois House of Representatives for a
       vote, and Representative Reis noted that although “there was quite a bit of opposition to this
       [bill] in committee,” Representative Lang’s summation of the bill did not mention the concerns
       raised by the opposition. 98th Ill. Gen. Assem., House Proceedings, May 26, 2013, at 17
       (statements of Representative Reis). Representative Lang responded that the opposition had
       “some concern about an area of the Bill called Revival of Judgment,” which “was taken care
       of” by “the Amendment [that] changed it in the way that the committee asked [him] to.” Id.
       (statements of Representative Lang). Thereafter, the House passed the bill, the Illinois Senate
       concurred with the House’s amendment, and the governor approved the law in August 2013.
¶ 29       The statements of individual members of the General Assembly in legislative debate assist
       the court in revealing the legislative intent behind a statute only when the statements are
       examined in the context of the entire debate. Morel v. Coronet Insurance Co., 117 Ill. 2d 18,
       24-25 (1987). Legislative intent, however, refers to the will of the legislature as a collective
       body, rather than the will of individual legislators. Id. at 24. While a court may give some
       consideration in construing a statute to the statements of the sponsor of a bill, such statements
       are not controlling. People v. Hickman, 163 Ill. 2d 250, 262 (1994) (citing People v. Porter,
       122 Ill. 2d 64, 81 (1988)).
¶ 30       Here, members of the judicial committee were often speaking at cross-purposes with
       Representative Lang because they were not correctly informed that the statute of limitations to
       revive a judgment was 20 years. Consequently, members of the committee erroneously
       referred to the 7-year time period within which a judgment becomes dormant as the statute of
       limitations to revive a judgment. Furthermore, Representative Lang’s explanations contained
       some misstatements of law. Representative Lang’s statements to the committee are not binding
       on this court, and the committee’s discussion raised serious opposition to the idea of allowing
       certain judgments to be enforced indefinitely. This opposition was noted by Representative
       Reis when the bill came before the entire House, and Representative Lang assured him that the
       amendment the committee asked him to make had taken care of the concerns raised by the
       opposition. Based upon our in pari materia analysis of the relevant statutes, supra, the
       legislative history of subsection (h) does not lead this court to accept the interpretation of the
       circuit court and the parties that subsection (h) created an exception to the 20-year time limit on
       judgment revivals for the pending wage deduction proceedings described in subsection (h).
¶ 31       We disagree with the special concurrence’s contention that we have improperly addressed
       an issue the parties failed to brief. Rather, the parties in this case have briefed but not
       appropriately framed the issue. Specifically, the parties and the trial court construed subsection
       (h) to permit wage deduction proceedings to continue until the underlying judgment is
       satisfied, regardless of whether the 20-year time limitation for judgment revival has lapsed. On
       appeal, the parties assume this interpretation of subsection (h) is correct and fail to offer any

                                                    -7-
       further analysis or support for their interpretation. However, as our extensive analysis of
       subsection (h) establishes, their interpretation of subsection (h) is a clear and obvious error in
       the trial court proceedings.
¶ 32       A reviewing court may, in its discretion, “enter any judgment and make any order that
       ought to have been given or made, and make any other and further orders and grant any relief
       *** that the case may require.” Ill. S. Ct. R. 366(a)(5) (eff. Feb. 1, 1994). A reviewing court
       does not lack authority to address unbriefed issues and may do so in the appropriate case, i.e.,
       when a clear and obvious error exists in the trial court proceedings. People v. Givens, 237 Ill.
       2d 311, 325 (2010). Because the issue before this court was whether subsection (h) applied
       retroactively, we had to determine whether the legislature clearly indicated the temporal reach
       of the amended statute or whether applying the statute would have a retroactive impact. See
       People ex rel. Madigan v. J.T. Einoder, Inc., 2015 IL 117193, ¶ 29. Thus, we had to construe
       the statutory language and could not skip over, as the parties did, the question of the meaning
       and effect of the language of subsection (h). Statutory construction of subsection (h) was a
       portion of the retroactivity analysis, and the special concurrence essentially concedes this point
       because it too attempts to construe the statute despite the parties’ failure to do so. Infra
       ¶¶ 41-43. Furthermore, the issue of statutory construction is de novo, and it would not have
       been efficient, under the circumstances of this judgment collection case where litigation funds
       seem to be in short supply, to ask the parties to supplement their briefs to address a
       construction of subsection (h) that is contrary to their assumptions.
¶ 33       We also disagree with the special concurrence’s assertion that there is no need to remand
       this matter. Remand to the trial court for the appropriate orders to enable Puccinelli to
       terminate the wage deduction proceedings is a more efficient use of judicial resources than
       having this court attempt to draft the specific and appropriate order informing the parties and
       nonparties of their obligations in this matter.

¶ 34                                       III. CONCLUSION
¶ 35       Our construction of section 2-1602 renders moot the issue of the retroactive application of
       subsection (h) in the instant case because the 20-year time limit to revive this judgment has
       already run. Finally, we do not reach Puccinelli’s equal protection claim, which is wholly
       dependent on the erroneous interpretation of section 2-1602(h) discussed supra.
¶ 36       We hold that the 20-year time limit for judgment revival provided in section 2-1602(a)
       applies to section 2-1602(h). Accordingly, we reverse the circuit court’s decision denying
       Puccinelli’s motion to terminate the wage deduction proceedings and declare the 1993
       judgment against him lapsed. We remand this matter to the circuit court for further
       proceedings.

¶ 37      Reversed and remanded.

¶ 38       PRESIDING JUSTICE GORDON, concurring in part and dissenting in part.
¶ 39       As the majority correctly observes, “the parties’ arguments address only [(1)] the
       retroactive application of the judgment revival statute and [(2)] equal protection.” Supra ¶ 13.
       However, the majority reaches out, sua sponte, to decide an issue, which was never briefed by
       the parties and never addressed by the lower court. Supra ¶ 13. The majority does this, even


                                                   -8-
       though the issue that was briefed by the parties and was addressed by the lower court will
       resolve the case before us. People v. Givens, 237 Ill. 2d 311, 325-30 (2010) (a reviewing court
       should generally refrain from sua sponte addressing unargued and unbriefed issues in order to
       reverse a trial court). As a result, I must respectfully concur only in the judgment to reverse and
       only for the reasons specified below.
¶ 40        The issue raised by the parties and addressed by the trial court was whether subsection (h)
       of section 2-1602 of the Code of Civil Procedure (Code) applies retroactively. 735 ILCS
       5/2-1602(h) (West 2014). For the reasons explained below, I find that it does not.
¶ 41        With statutory interpretation, our primary objective is to give effect to the legislature’s
       intent, and the best indication of that intent is the plain language of the statute itself. Maschek v.
       City of Chicago, 2015 IL App (1st) 150520, ¶ 43. When interpreting a statute, we give the
       words their plain and ordinary meaning. Maschek, 2015 IL App (1st) 150520, ¶ 43 (citing
       Brunton v. Kruger, 2015 IL 117663, ¶ 24). If the statutory language is clear, we must apply it
       without resort to any aids of statutory construction. Maschek, 2015 IL App (1st) 150520, ¶ 44
       (citing Krohe v. City of Bloomington, 204 Ill. 2d 392, 395 (2003)). If, and only if, the statutory
       language is ambiguous, may we look to other sources to ascertain the legislative intent.
       Maschek, 2015 IL App (1st) 150520, ¶ 44 (citing Krohe, 204 Ill. 2d at 395).
¶ 42        Subsection (h) was enacted in 2013 and took effect on January 1, 2014. It states in full:
                    “(h) If a judgment becomes dormant during the pendency of an enforcement
                proceeding against wages under Part 14 of this Article or under Article XII, the
                enforcement may continue to conclusion without revival of the underlying judgment so
                long as the enforcement is done under court supervision and includes a wage deduction
                order or turn over order and is against an employer, garnishee, other third party
                respondent.” 735 ILCS 5/2-1602(h) (West 2014).
¶ 43        This section does not state, “If a judgment became.” Rather, it states, “If a judgment
       becomes.” (Emphasis added.) 735 ILCS 5/2-1602(h) (West 2014). The definition of “become”
       is “to begin to be or come to be something specified: to begin to have a specified quality.”
       (Emphasis added.) Merriam-Webster Online Dictionary, http://www.merriam-
       webster.com/dictionary/become (last visited Aug. 1, 2016). The definition of “if” is “in the
       event that.” Merriam-Webster Online Dictionary, http://www.merriam-webster.com/
       dictionary/if (last visited Aug. 1, 2016). The dictionary explains that the word “if” is “used to
       talk about the result or effect of something that may happen or be true.” (Emphasis added.)
       Merriam-Webster Online Dictionary, http://www.merriam-webster.com/dictionary/if (last
       visited Aug. 1, 2016). Thus, the section applies prospectively to judgments, in the event that
       they begin to be dormant. See also Doe A v. Diocese of Dallas, 234 Ill. 2d 393, 405 (2009)
       (“prospectivity is the appropriate default rule”).
¶ 44        In addition, the stated effective date of this section is January 1, 2014. Therefore, the newly
       added section, by the legislature’s own terms, applies only after January 1, 2014.
¶ 45        In the case at bar, the trial court entered judgment in favor of plaintiff and against defendant
       on April 2, 1993. On August 24, 1999, the trial court entered a wage deduction order against
       defendant’s employer. Wages were deducted and continue to be deducted.
¶ 46        On August 25, 2005, the trial court entered an order reviving the judgment. Illinois law
       provides that “no judgment shall be enforced after the expiration of 7 years from the time the
       same is rendered, except upon the revival of the same by a proceeding provided by Section


                                                     -9-
       2-1601.” 735 ILCS 5/12-108(a) (West 2014).1 Since there was no further revival—seven years
       later—on August 25, 2012, the judgment became dormant. Thus, it became dormant almost a
       year-and-a-half before subsection (h) took effect on January 1, 2014.
¶ 47        The law in effect on August 25, 2012, permitted plaintiff to seek to revive the judgment,
       but he did not. Subsection (a) of section 2-1602 provided then, as it provides today, that “[a]
       judgment may be revived by filing a petition to revive the judgment *** at any *** time within
       20 years after its entry if the judgment became dormant.” 735 ILCS 5/2-1602(a) (West 2012).
       Since the judgment was entered on April 2, 1993, this 20-year time period expired on April 3,
       2013, which was almost a year before the new law took effect. Supra ¶ 33 (observing that the
       20-year limit to revive the judgment had already run). Since the plain and ordinary meaning of
       the new subsection (h) shows that it does not apply retroactively, it had no effect on
       defendant’s motion to declare the judgment lapsed, and the trial court must be reversed.
¶ 48        Defendant moved on November 10, 2014, to declare the judgment lapsed and to terminate
       wage deduction proceedings. The trial court denied this motion on February 27, 2015. For the
       reasons stated above, and these reasons alone, I respectfully concur in the judgment to reverse
       the trial court’s February 27, 2015, order.
¶ 49        However, I do not see a need to remand to the trial court for further proceedings, since we
       may declare the judgment lapsed and order the wage deduction proceedings terminated.
       Illinois Supreme Court Rule 366 provides, in relevant part, that “[i]n all appeals, the reviewing
       court may, in its discretion, and on such terms as it deems just *** (5) enter any judgment and
       make any order that ought to have been given or made.” Ill. S. Ct. R. 366 (eff. Feb. 1, 1994).
       Thus, I concur in the judgment to reverse, but I would not remand for further proceedings.




           1
           Although I cite the 2014 version of the Code, I observe that it has been in effect since July 1, 1997,
       which is well before the seven-year period at issue in this case expired.

                                                      - 10 -